Title: To Thomas Jefferson from Thomas Appleton, 13 February 1826
From: Appleton, Thomas
To: Jefferson, Thomas


Dear Sir
Leghorn
13th february 1826—
I receiv’d on the 5th of October, your letter of the 10th & 11. of August—the bill you remitted to Mr Williams, was duly paid, and which produced here Doll: 504. from which sum, I have paid Mr & Mad: Pini. Dollr 444. as by their receipt now inclos’d, and this leaves a balance, to your credit of Dollars. Sixty.—All my little money—concerns, had for many years, pass’d through the hands of mr Williams, whose reputation for wealth, correctness and safety, were surpass’d by no banker or merchant in London; and this I understood, was the opinion, even of his townsmen of Salem, who are thought to possess, an uncommon foresight, at the approach of pecuniary danger.—Having, about this time, to receive a small sum for 6 ⅌Ct Stocks, paid off in the U. States, I determin’d to change my banker, for what precise reason, I am unable to say; it was an inspiration, and which sav’d me from the ruin, into which Mr Williams involv’d himself & his friends.—I have since learnt, that his failure was occasion’d, by injudicious, and immense speculations, not contenting himself with his American commission business, which annually produc’d him £40,000. Sterling.—My present bankers, are Messrs Heathson & Furse, of London, who stand in the first class, for safety & integrity.—My last letter to you, was under date, of the 12th of July.—I have lately receiv’d a letter from my brother-in-law Mr Thomas Perkins of Boston, who informs me, he had receiv’d from Mr Brockenburgh, proctor of your University, 362:77 Dolls balance of account due me; but the latter, did not add, the premium of exchange, on London, a condition I mention’d, when I offer’d the facility, to remit me, the balance, for this premium, will necessarily be charg’d to me, by Mr Perkins,  as the money is now on its way to Europe.—the balance of your private account, then stood, at Dollars 178.50. deducting from this, sixty dollars, balance due you, on the remittance for mr Pini. leaves due to me, 118.50.—I sincerely hope, all the marble works, reach’d you in safety. and that your next letter, will afford me the satisfaction to learn, that they were approv’d.—frequent journies of mr Pini to florence, and to his country house, prevented me, for a considerable time, the opportunity to deliver your letter into his hands, which, however, I lately did, translating to him, every reason for the delay of remitting the principal, hitherto, and your proposal to do so, in three annual payments; this he most cordially assented to, as his letter to you, now inclos’d, will confirm.—The agricultral interests of this country, are equally depress’d with your’s; indeed, even more so, for the wars impositions, which, were then, perhaps necessary, are now convenient for the sovereigns to continue; and as there are no means, to compel them to desist, from so unjust and iniquitous a system, their coffers are overflowing.—I allude, singly to Tuscany—where the Grand Duke, was compell’d by the french, to retire to Germany, this little state, had a debt of seventeen millions of dollars, on his return in 1814. every debt had been paid: and though the annual revenue of this Dutchy, does not exceed five millions of dollars, yet the present Gd Duke, who succeeded to his father, two years ago, it is said found in his coffers, nearly ten million dollars.—I have said the landed interests are depress’d, and this will appear evident when I inform you, that the small wines of these environs, are sold at about 90 cents for 33 Gallons. the finest oil, at 60 cents the gallon; and our first white Gentille wheat, which has no equal on the face of the earth, at about 90 cents the bushel—at those prices, with war-taxes, our landholders are more depress’d than your’s—there is in truth, comparitively speaking, no misery in Tuscany; but this must be mainly attributable to the unexampled temperance of the peasantry, for, I am persuaded, that the annual food of one of your slaves, is more than equal to that of two tuscan peasants—the women labour in the field, as many hours, as the men, and it appears to me, they are nearly as strong, and fully as insensible to any inclemancy of seasons, or the hard face of poverty.—I have never, yet, seen a peasant intoxicated, and this arises from their habits of sobreity; for wine is so cheap, that it is attainable by every one, they have a very considerable share of cunning & address in their dealings but they are well-temper’d, obliging, respectful, and undeviating in their religious obligations.—The cause of the Greeks, affords a rational belief, that they will, in the course of the present year, overcome every obstacle to their emancipation.—the barbarous cruelty of their foes, instead of terrifying them into submission, augments their determin’d courage, and makes every man a hero—the Army of Egypt, which six months ago, was probably 25,000. is now reduc’d to one half that number—Ibrahim their chief, whose cruelty is unexampled, has, in every instance been defeated—He is now, with the remains of the turkish army, not far distant from Miss for the purpose, with their combin’d forces, to make another assault on this fortress, which has three lines of defence, and garrison’d with 5000 grecians, under the command of Constantine Bazzari, brother to the immortal Marco Bozzari, whose last deed of valour, eclipses Leonides, & all the heroes of antiquity—the fortress is well-provision’d, and the grecian fleet under Mianlis & Canari, are in the environs, ready to give battle to the turkish squadron, whenever they shall have the courage to leave the gulph of Lepanto; but the orders of the Divan, is to avoid a battle, whenever it is possible. the grecians have 80 small vessels of war, from 10 to 25 guns, and 20 fire ships, or Brulotti.—The greeks in the morea, are now forming, under a distinguish’d french Colonel, their bands into regular corps, or regiments, and by the latest accounts, had incorporated & disciplin’d 4000, and the french commander, assures the greek committee of Paris, that he will have double that number by the 1st of April—these with the aid of their irregular bands, will, it is believ’d, easily exterminate, whatever may  survive of the Arabians the rigours of the winter, for they cannot resist the temperature of a single degree of congellation, while the greeks are insensible to the seasons, and fearless in every danger.The greeks have had to encounter, not only the powerful armies of Constantinople and Egypt, but the open aid &, secret manoeuvres, of every christian Sovereign of Europe, for the diabolical maxims of legitimacy, justified in their belief, not merely, the violation of every principle, which distinguishes the civiliz’d, from the savage man, but even the most sacred tenets of religion & the deity, from whom they pretend to have receiv’d their authority.I am compell’d to finish my letter, with expressions of respectTh: Appleton